                                                                                                     Case 4:21-cv-04285-HSG Document 16 Filed 09/07/21 Page 1 of 5


                                                                                     1   TUCKER ELLIS LLP
                                                                                         Mollie F. Benedict SBN 187084
                                                                                     2   mollie.benedict@tuckerellis.com
                                                                                         Joshua J. Wes SBN 238541
                                                                                     3   joshua.wes@tuckerellis.com
                                                                                         Kaitlyn Pangburn SBN 336346
                                                                                     4   kaitlyn.pangburn@tuckerellis.com
                                                                                         515 South Flower Street
                                                                                     5   Forty-Second Floor
                                                                                         Los Angeles, CA 90071
                                                                                     6   Telephone:        213.430.3400
                                                                                         Facsimile:        213.430.3409
                                                                                     7
                                                                                         Attorneys for Defendants
                                                                                     8   ETHICON, INC.; and JOHNSON & JOHNSON

                                                                                     9                                  UNITED STATES DISTRICT COURT
                   Chicago Cleveland Columbus Los Angeles San Francisco St. Louis




                                                                                    10                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                    11

                                                                                    12   DAWN WILLIAMS and DANIEL                           )   Case No. 4:21-cv-04285-HSG
                                                                                         WILLIAMS,                                          )
                                                                                    13                                                      )   STIPULATION TO EXTEND TIME TO
TUCKER ELLIS LLP




                                                                                                                                            )   RESPOND TO INITIAL COMPLAINT AND
                                                                                    14                         Plaintiffs,
                                                                                                                                            )   TO CONTINUE CASE MANAGEMENT
                                                                                                                                            )   CONFERENCE; DECLARATION OF
                                                                                    15          v.
                                                                                                                                            )   JOSHUA J. WES; ORDER
                                                                                                                                            )
                                                                                    16   ETHICON WOMEN’S HEALTH                             )   Judge: Hon. Haywood S. Gilliam, Jr.
                                                                                         AND UROLOGY, a Division of                         )
                                                                                    17   ETHICON, INC.; GYNECARE, a                         )   Complaint Filed: June 4, 2021
                                                                                         Division of ETHICON, INC.; ETHICON,                )
                                                                                    18   INC.; and JOHNSON & JOHNSON,                       )   Trial Date:      N/A
                                                                                                                                            )
                                                                                    19                                                      )   Current Response Date: September 10, 2021
                                                                                                               Defendants.                      New Response Date:     October 8, 2021
                                                                                                                                            )
                                                                                    20                                                      )
                                                                                                                                            )   Current CMC Date: October 5, 2021
                                                                                    21                                                      )   Proposed CMC Date: November 9, 2021
                                                                                                                                            )
                                                                                    22

                                                                                    23          Plaintiffs Dawn Williams and Daniel Williams (“Plaintiffs”) and Defendants Ethicon, Inc. and

                                                                                    24   Johnson & Johnson (“Defendants”) 1 stipulate that the time for Defendants to respond to the Complaint

                                                                                    25   in this action shall be extended from September 10, 2021 to October 8, 2021. Plaintiffs and Defendants

                                                                                    26

                                                                                    27   1 The Complaint also names as defendants “Ethicon Women’s Health and Urology, a Division of
                                                                                         Ethicon, Inc.” and “Gynecare, a Division of Ethicon, Inc.” These are nonjuridical entities incapable of
                                                                                    28
                                                                                         suing or being sued in their own names. They are encompassed in Ethicon, Inc.

                                                                                              STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT AND TO CONTINUE CASE
                                                                                                                         MANAGEMENT CONFERENCE
Case 4:21-cv-04285-HSG Document 16 Filed 09/07/21 Page 2 of 5
Case 4:21-cv-04285-HSG Document 16 Filed 09/07/21 Page 3 of 5
Case 4:21-cv-04285-HSG Document 16 Filed 09/07/21 Page 4 of 5
                                                                                        Case 4:21-cv-04285-HSG Document 16 Filed 09/07/21 Page 5 of 5


                                                                           1                                                ORDER

                                                                           2          IT IS ORDERED that Defendants’ new response date to Plaintiffs’ initial Complaint is October

                                                                           3   8, 2021. The Case Management Conference and related deadlines set for October 5, 2021 is rescheduled

                                                                           4   to November 9, 2021 at 2:00 P.M.

                                                                           5          PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                           6

                                                                           7          Date: 9/7/2021                                    _________________________________

                                                                           8                                                            The Honorable Haywood S. Gilliam, Jr.

                                                                           9
                   St. Louis




                                                                          10

                                                                          11
                   Chicago Cleveland Columbus Los Angeles San Francisco




                                                                          12

                                                                          13
TUCKER ELLIS LLP




                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                                                                                5
                                                                                    STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT AND TO CONTINUE CASE
                                                                                                               MANAGEMENT CONFERENCE
